
	
		III
		112th CONGRESS
		2d Session
		S. RES. 542
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Ms. Murkowski (for
			 herself and Mr. Begich) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States Government should continue to support democracy and human rights
		  in Taiwan following the January 2012 presidential and legislative elections in
		  Taiwan.
	
	
		Whereas, for many years, Taiwan has been a strong and
			 cooperative partner of the United States;
		Whereas the 1979 Taiwan Relations Act (22 U.S.C. 3301 et
			 seq.), the cornerstone of United States-Taiwan relations, declares that
			 the preservation and enhancement of the human rights of all the people
			 of Taiwan are hereby reaffirmed as objectives of the United
			 States;
		Whereas, since the lifting of martial law in 1987, the
			 people of Taiwan have amply demonstrated their desire for democratic
			 governance, as well as their commitment to human rights, civil liberties, and
			 the rule of law;
		Whereas, since their first democratic presidential
			 election in 1996, the people of Taiwan have conducted four more presidential
			 elections, as well as successive elections for members of their national
			 legislature, numerous local elections, and two national referendums;
		Whereas Taiwan conducted its latest presidential and
			 legislative elections on January 14, 2012;
		Whereas, on January 14, 2012, Mr. Ma Ying-jeou, the
			 incumbent and the nominee of the Chinese Nationalist Party (KMT), was
			 re-elected as the President of Taiwan with 51.6 percent of the vote, while in
			 the 113-member legislature the KMT won 64 seats, the Democratic Progressive
			 Party (DPP) won 40 seats, and the People’s First Party (PFP), the Taiwan
			 Solidarity Union (TSU), and other non-partisan independent candidates each won
			 3 seats;
		Whereas an international election observation mission made
			 up of 19 observers from 8 countries, invited by the International Committee for
			 Fair Elections in Taiwan (ICFET), observed the January 14, 2012, elections in
			 Taiwan;
		Whereas the final report of the mission, made up of
			 observers from Australia, Canada, Denmark, France, Japan, Sweden, the
			 Netherlands, and the United States, was recently presented in Taiwan;
		Whereas the final report of the mission included—
			(1)a finding that
			 the elections were mostly free but only partly fair;
			(2)a finding that the date selected for the
			 election made it more convenient for Taiwan businessmen in China to return for
			 the vote, but made it more difficult for students to return to their home towns
			 to vote, and a recommendation that the household registration system should be
			 changed to allow people to vote where they actually work or study in Taiwan,
			 ending the need to travel long distances to vote;
			(3)a finding that vote buying and vote betting
			 remains an issue of concern, and recommendations that stiffer penalties be put
			 in place for candidates who buy votes, such as disqualification from running in
			 future elections, and that the political parties do more to prevent individual
			 candidates from engaging in vote buying;
			(4)a finding that major violations of
			 principles of administrative neutrality during the elections by government
			 officials occurred, and a recommendation that civil service and non-elected
			 offices need to be further de-politicized;
			(5)a finding that verified data does not exist
			 on campaign financial resources and expenditures and it seemed likely that
			 campaign spending exceeded campaign finance limits, and recommendations that
			 enforcement and public promotion of campaign spending laws be strengthened and
			 loopholes closed and that the longstanding issue of KMT party assets, including
			 their source, use, and investments be resolved;
			(6)a finding that the Government of the
			 People’s Republic of China attempted to influence the elections by sending
			 agricultural purchasing missions to southern Taiwan as a sign of support for
			 the sitting President, reducing the number of tourist groups allowed to travel
			 to Taiwan to signal the ability to reduce tourism if the wrong
			 candidate won, and by discounting flights from China to Taiwan to make
			 it easier for Taiwanese businessmen living in China to return to Taiwan to
			 vote;
			(7)a finding that actions and statements by
			 the United States Government and its officials might have influenced the
			 elections, noting that in the three months preceding the election, there were
			 more visits by high-level United States officials to Taipei than during any
			 calendar year in recent history; less than one month before the elections, the
			 Department of State announced Taiwan’s candidacy for participation in the visa
			 waiver program; and a senior United States official stated anonymously through
			 the Financial Times that the DPP’s presidential candidate Tsai left us
			 with distinct doubts about whether she is both willing and able to continue the
			 stability in cross-Strait relations the region has enjoyed in recent
			 years; and
			(8)a finding that media outlets gave
			 preferential treatment to a particular party or candidate based on the outlet’s
			 political affiliation;
			Whereas Taiwan’s native-grown democratic experience serves
			 as a model for countries in the region and around the world aspiring to
			 establish democratic rule;
		Whereas Taiwan’s free and open society plays a stabilizing
			 role in the Asia Pacific region and is thus conducive to the interests of
			 states of the region, including the United States, in furthering peace,
			 prosperity and stability; and
		Whereas the United States remains committed to the
			 continued strengthening and development of democratic institutions in Taiwan,
			 and to ensuring the ability of the people of Taiwan to determine their own
			 future free from outside interference or coercion: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 progress made by the people of Taiwan toward the consolidation of democracy
			 over the past two decades, and commends their enduring commitment to the values
			 of democracy, rule of law, and the protection of human rights;
			(2)encourages the
			 people and the Government of Taiwan to take steps to continue to strengthen the
			 protection of democratic values and human rights in their country, including
			 freedom of speech, freedom of assembly, and freedom of the press;
			(3)encourages the
			 people and the Government of Taiwan to take into consideration the conclusions
			 and recommendations of international election monitoring missions, including
			 the final International Election Observation Mission (IEOM) report, as they
			 seek to strengthen their democratic practices and human rights
			 protections;
			(4)urges the
			 President and Government of the United States to continue to support democracy
			 and human rights in Taiwan;
			(5)encourages all
			 outside parties to remain neutral in Taiwan’s elections; and
			(6)affirms that the
			 future of Taiwan should be resolved peacefully, in accordance with democratic
			 principles, and with the assent of the people of Taiwan.
			
